Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one further pressure sensor (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure based thermal flow sensor element having a pressure sensor and ribs positioned in the flow passage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, 17-19 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishimura et al. (4,264,961) (hereinafter Nishimura).
Regarding claim 12, Nishimura teaches a sensor element (Fig. 1) for detecting at least one property of a fluid medium, comprising: at least one housing (2) having at least one inflow opening accessible to the fluid medium; at least one pressure sensor (15) situated in the inflow opening configured to detect a pressure of the fluid medium (col.3, lines 48-55) ; wherein, in the inflow opening in front of the pressure sensor, a plurality of ribs (8) project from at least one wall of the inflow opening into the inflow opening.

Regarding claim 17, Nishimura teaches the inflow opening has a cross section, the ribs covering 20-80% of the cross section of the inflow opening (inherent as shown in Fig. 1).
Regarding claim 18, Nishimura teaches the sensor element is one of: an air mass meter, or a flow rate meter, or a current meter, or an absolute pressure meter, or a differential pressure meter (abstract).
Regarding claim 19, Nishimura teaches the sensor element has, in addition to the pressure sensor situated in the inflow opening, at least one further pressure sensor (sensor port on the downstream at 3A or second differential pressure sensor 20).
Regarding claim 22, Nishimura teaches the sensor element has an axis, the inflow opening being situated at an angle deviating from 90º with respect to the axis (Fig. 1).
Claims 12 and 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thakre et al. (2007/0131279) (hereinafter Thakre).
Regarding claim 12, Thakre teaches a sensor element (10) for detecting at least one property of a fluid medium, comprising: at least one housing (12) having at least one inflow (21, 23) opening accessible to the fluid medium; at least one pressure sensor (38) situated in the inflow opening configured to detect a pressure of the fluid medium; wherein, in the inflow opening in front of the pressure sensor, a plurality of ribs (16, 18) project from at least one wall (20, 22) of the inflow opening into the inflow opening.
Regarding claim 14, Thakre teaches at least one rib (16) of the plurality of ribs is situated on a first wall (20) of the inflow opening, and at least one further rib (18) of the plurality of ribs is situated on a second wall (22) of the inflow opening that is opposite to the first wall (Fig. 1).
Regarding claim 15, Thakre teaches the ribs, in a sectional plane through the inflow opening, project in finger-shaped fashion into one another from opposite walls of the inflow opening (Fig. 1).
Regarding claim 16, Thakre teaches multiple ribs of the plurality of ribs are arranged in an offset manner with respect to one another in a direction of flow so that a flow of the fluid medium toward the pressure sensor is diverted multiple times by the ribs (Fig. 4).
Regarding claim 17, Thakre teaches the inflow opening has a cross section, the ribs covering 20-80% of the cross section of the inflow opening (Fig. 1 and 2).
Regarding claim 18, Thakre teaches the sensor element is one of: an air mass meter, or a flow rate meter, or a current meter, or an absolute pressure meter, or a differential pressure meter (para 0001).
Regarding claim 19, Thakre teaches the sensor element has, in addition to the pressure sensor situated in the inflow opening, at least one further pressure sensor (36).
Regarding claim 20, Thakre teaches the pressure sensor situated in the inflow opening is an absolute pressure sensor and the at least one further pressure sensor is a static pressure sensor, and wherein the sensor element is configured as a differential pressure between a signal of the absolute pressure sensor and a signal of the static pressure sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Etherington et al. (2013/0269419) (hereinafter Etherington).
Regarding claim 13, Nishimura teaches all the claimed features except for the sensor element being a plug sensor. Etherington teaches the plug sensor (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plug sensor including the sensor arrangement as taught by Etherington in the device of Nishimura in the flow rate measuring apparatus in an internal combustion engine for measuring the flow rate of the suction air since such an arrangement would easily help in removing and inserting the sensor element into the suction path.
Regarding claims 15 and 16, the ribs, in a sectional plane through the inflow opening, project in finger-shaped fashion into one another from opposite walls of the inflow opening and the multiple ribs of the plurality of ribs arranged in an offset manner with respect to one another in a direction of flow so that a flow of the fluid medium toward the pressure sensor is diverted multiple times by the ribs is nothing more than an obvious design choice since any arrangement of the ribs in the flow path would prevent dust particles from flowing to the flow sensor and thus prevent damage to the sensors.
Regarding claim 20, Nishimura does not explicitly teach the pressure sensor situated in the inflow opening is an absolute pressure sensor and the at least one further pressure sensor is a static pressure sensor, and wherein the sensor element is configured as a differential pressure between a signal of the absolute pressure sensor and a signal of the static pressure sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sensor element to separately measure the absolute and static pressures in order to determine the differential pressure since such an arrangement would provide individual pressure readings at the upstream and downstream of the restriction and would function equally well.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Lenzing et al. (7,124,626).
Regarding claim 21, Nishimura teaches all the claimed features except for explicitly teaching the inflow opening situated obliquely with respect to a direction of flow of the fluid medium. Lenzing teaches the inflow opening situated obliquely with respect to the flow direction (Fig. 1) and also including projections (51, 52) to steer away solid and heavy particles into the lower plane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide and oblique passage opening since such an arrangement would appropriately guide the flow thus preventing solid particles from traveling in the passage in which the sensor is positioned and prevent damage to the sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner et al. (2015/0177037) Nakano et al. (2014/0326064) and Hecht et al. (6,647,775) teach various forms and shapes of obstacles for deflecting fine particles flowing with the fluid.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/1/2021